DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/13/2019.
Claims 1-13 are pending.

Allowable Subject Matter
Claim(s) 9, 11, 12 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims, in a combination with their parent claims, that is non-obvious.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Drawings
The drawings are objected to because of confusing/conflicting information in Fig. 3.  Shut-off valve 102 is described as being both “(open)” and in a “NOT FLOW” conditions.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features 
Claim 1 recites, “a first mode operation is performed to operate the compressor in such a state that the refrigerant circulates in order of the compressor, the outdoor heat exchanger, the first shutoff valve, the expansion valve . . . .”  
The first mode is depicted in Fig. 2, where the first shut-off valve (101) is closed.  Thus Fig. 2 does not depict a configuration where flow can proceed, in order, from the outdoor heat exchanger (40), to the first shutoff valve (101), and then to the expansion  (111a, 111b), due to valve (101) being closed.
Claim 1 further recites, “a second mode operation is performed to operate the compressor in such a state that the refrigerant circulates in order of the compressor, the indoor heat exchanger, the expansion valve, the first shutoff valve, the outdoor heat exchanger, and the accumulator.”
The second mode is depicted in Fig. 3, where the first shot-off valve (101) is closed.  Thus Fig. 3 does not depict a configuration where flow can proceed in order from the expansion valve (111a, 111b), to the valve (101) and then to the outdoor heat exchanger (40), due to the valve (101) being closed.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  “Heat Pump with Refrigerant Leak Detection and Pump-Down Method.”  

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Claims 4 and 7 each recite,
“ . . . . .represented by the following formula (1): 
Ssc = (Tc-Te)/(Tc-Ta) ... (1),”
The portion “…(1),” should be deleted. 
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
At least claim 1, “refrigerant leak detection device” which is interpreted as being gas leakage sensors per par. 47 of the published application.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 

“a second mode operation is performed to operate the compressor in such a state that the refrigerant circulates in order of the expansion valve, the first shutoff valve, the outdoor heat exchanger . . . . and the first shutoff valve is closed.”
The claim language provides that, in each mode, refrigerant is traveling through the first shutoff valve to get from one component to another.  However, it is not clear how this can occur because the claim requires the first shutoff valve to be closed.  
Claim 1 is an apparatus claim that recites method steps (e.g. the first and second modes). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. MPEP 2173.05 (p) II. For example, it is not clear if a device will need to be operating in order to infringe the claim.  The office notes that there are no structural features in the claim, such as a controller, that requires the apparatus to perform the claimed operational steps. 
Claims 2, 3, 6, 8 and 12  
These claims each recite apparatus limitations and method steps, and are indefinite for the same reasons discussed in the rejection of claim 1.
Claim 6
The claim recites “a second pressure detection device configured to detect a pressure of a discharge side of the compressor”.  This is not clear, because the use of a “second pressure detection device” implies that there is a “first pressure detection device”.  However, neither claim 6 nor its parent claim 1 recite a “first pressure detection device”.  It is not clear if a “first pressure detection device” should be included in the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 5, 7, 8, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0142931 to Takagi, US 2013/0180690 to Yura, and JP 2007-178026 to Watabe.
Regarding claim 1, Takagi teaches a refrigeration cycle apparatus comprising:
an outdoor heat exchanger; (103, Fig. 7)
a compressor; (101)
an accumulator; (106)
an indoor heat exchanger; (104)
an expansion valve; (108)
a four-way valve (102) connected to an outlet of the compressor, an inlet of the accumulator, the outdoor heat exchanger, and the indoor heat exchanger;
a refrigerant circuit configured to circulate a refrigerant through the compressor, the outdoor heat exchanger, the expansion valve, and the indoor heat exchanger; (the circuit piping and components are shown in Figure7) 
(see further comments on this limitation below at “Takagi does not teach”)
a refrigerant leakage detection device configured to detect refrigerant leakage from the refrigerant circuit, (95, Fig. 7, par. 64)
when the refrigerant leakage is detected by the refrigerant leakage detection device (par. 126),
a first mode operation is performed to operate the compressor in such a state that the refrigerant circulates in order of the compressor, the outdoor heat exchanger, the expansion valve, the first shutoff valve, the indoor heat exchanger, and the accumulator, the expansion valve is opened, and the first shutoff valve is closed, (Fig. 7, cooling mode, par. 126, 127). (see further comments on this limitation below at “Takagi does not teach”)
Takagi does not teach, 
The first shutoff valve (311) is provided between the outdoor heat exchanger (103) and the expansion valve (108), (in Fig. 7 the locations of the shutoff valve 311 and the expansion valve 108 are swapped from what is claimed, this is also relevant to the order of refrigerant circulation recited in the limitation beginning with “a first mode operation is performed”).  
after performing the first mode operation, a second mode operation is performed to operate the compressor in such a state that the refrigerant circulates in order of the compressor, the indoor heat exchanger, the expansion valve, the first shutoff valve, the outdoor heat exchanger, and the accumulator, and the first shutoff valve is closed. 
Yura teaches
	A liquid side shut-off valve (26, Fig. 1, par. 49, i.e. a first shutoff valve as claimed), between the outside condenser (23) and an expansion valve (41a, 41b).  
	Watabe teaches 
	An air conditioner control method, where the air conditioner has a four-way valve for reversing the refrigerant cycle, and which performs a pump down operation, (par. 2).
The system performs a first pump down mode using the cooling cycle flow that causes refrigerant to be collected in the outdoor heat exchanger (par. 15, 16, 17).
	The system then switches to the heating cycle to perform a second pump down mode (par. 18).  In the second mode the refrigerant flows, in order, through the compressor (5), the indoor heat exchanger (15), first shut off valve (300b), expansion valve (11, 13), the outdoor heat exchanger (7) and the accumulator (1) (Fig. 3, par. 19).
Regarding the relative placements of the shut-off valve and expansion valve, it would have been an obvious to one of ordinary skill in the art at the time the application was filed to modify Takagi in view of Yura, because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. There is no reason why the pump-down operation taught by Takagi cannot be performed with the valves positioned as taught by Yura, and the relative locations of the valves could be dictated by, for example, the frequency that one type of valve or the other needs to be accessed for maintenance, and the areas within a specific end use system that would provide for ready access.  

	In addition to the foregoing discussion, MPEP 2114.II provides that “[A]pparatus claims cover what a device is, not what a device does.” . . . . . A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  
Consequently, the method steps recited in claim 1, e.g. the first and second modes of operation, do not limit the scope of the claim.  However, they have been addressed in the interests of compact prosecution.  The provisions of MPEP 2114.II apply to the method steps in the dependent claims as well. 

Regarding claim 5, this claim recites method steps that do not limit the scope of the parent claims.
5.    (Original) The refrigeration cycle apparatus according to claim 1, wherein when the refrigerant leakage is detected by the refrigerant leakage detection device, the first mode operation and the second mode operation are repeatedly performed.

Regarding claim 7, this claim recites method steps that do not limit the scope of the parent claims.
7.    (Currently amended) The refrigeration cycle apparatus according to claim 5, wherein a liquid phase portion temperature efficiency (ssc) of the outdoor heat exchanger is represented by the following formula (1):
Ssc = (Tc-Te)/(Tc-Ta) ... (1),
where Tc indicates an inlet side temperature of the refrigerant, Te indicates an outlet side temperature of the refrigerant, and Ta indicates an air temperature, and
when the liquid phase portion temperature efficiency (ssc) is larger than a criterion value,
the first mode operation is switched to the second mode operation and then the second mode operation is switched to the first mode operation after passage of a predetermined time.

Regarding claim 8, Takagi as modified teaches the refrigeration cycle apparatus according to claim 1, further comprising a second shutoff valve (312) provided between the indoor heat exchanger (104) and the four-way valve (102) in the refrigerant circuit.
Regarding the remainder of the limitations, these are all method steps that do not limit the scope of this apparatus claim. 
the second shutoff valve is opened during the first mode operation and the second mode operation, and the second shutoff valve is closed when stopping the compressor.

Regarding claim 10, Takagi as modified teaches the refrigeration cycle apparatus according to claim 1, but does not teach,

Watabe teaches a receiver (9, Fig. 1) between the outdoor condenser (7) and expansion valves (11, 13). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Takagi, in view of Watabe, in order to provide a receiver for storing excess refrigerant.    

Regarding claim 13, this claim recites method steps that do not limit the scope of the parent claim(s).
13. The refrigeration cycle apparatus according to claim 1, wherein when the refrigerant leakage is detected by the refrigerant leakage detection device during a heating operation, the first mode operation is performed after switching the four-way valve from a heating operation state to a cooling operation state.

Claims 2, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0142931 to Takagi, US 2013/0180690 to Yura, JP 2007-178026 to Watabe, and US 2015/0027144 to Lee.
Regarding claim 2, Takagi as modified teaches the refrigeration cycle apparatus according to claim 1, but does not teach,
further comprising a first pressure detection device configured to detect a pressure of the indoor heat exchanger, wherein

when the pressure detected by the first pressure detection device becomes lower than a first threshold value, the first mode operation is switched to the second mode operation and the compressor is then stopped.
Lee teaches a refrigerant pressure detection unit for detecting a pressure of an indoor heat exchanger (par. 99).
Regarding the remainder of the limitations, these are all method steps that do not limit the scope of this apparatus claim. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Takagi, in view of Lee, in order to obtain real time data that can be used to monitor the performance of the system.
Regarding claim 3, Takagi as modified teaches the refrigeration cycle apparatus according to claim 2, but does not teach,
further comprising a second pressure detection device configured to detect a pressure of a discharge side of the compressor, wherein
when the pressure detected by the second pressure detection device is higher than a second threshold value, the first mode operation is switched to the second mode operation.
Lee teaches a refrigerant pressure detection unit for detecting a discharge pressure of the compressor (par. 98).
Regarding the remainder of the limitations, these are all method steps that do not limit the scope of this apparatus claim. 


Regarding claim 4, this claim recites method steps that do not limit the scope of the parent claim.
4.    (Currently amended) The refrigeration cycle apparatus according to claim 2, wherein a liquid phase portion temperature efficiency (ssc) of the outdoor heat exchanger is represented by the following formula (1):
Ssc = (Tc-Te)/(Tc-Ta) ... (1),
where Tc indicates an inlet side temperature of the refrigerant, Te indicates an outlet side temperature of the refrigerant, and Ta indicates an air temperature, and
when the liquid phase portion temperature efficiency (ssc) is larger than a criterion value, the first mode operation is switched to the second mode operation.

Regarding claim 6, Takagi as modified teaches the refrigeration cycle apparatus according to claim 5, but does not tech,
further comprising a second pressure detection device configured to detect a pressure of a discharge side of the compressor, wherein
when the pressure detected by the second pressure detection device is higher than a second threshold value, the first mode operation is switched to the second mode operation and then the second mode operation is switched to the first mode operation after passage of a predetermined time.
Lee teaches a refrigerant pressure detection unit for detecting a discharge pressure of the compressor (par. 98).
Regarding the remainder of the limitations, these are all method steps that do not limit the scope of this apparatus claim. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Takagi, in view of Lee, in order to obtain real time data that can be used to monitor the performance of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,516,408 to Chiba teaches a method for withdrawing refrigerant from an outdoor heat exchanger without interrupting a heating cycle; US 4,179,894 to Hughes teaches pump down cycles act to pump all the refrigerant into the indoor coil 18 each time the unit is shut down after any heating or cooling cycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763